IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00311-CV

THERON G. OWENS,
                                                             Appellant
v.

DR. BETTY WILLIAMS,
                                                             Appellee



                            From the 12th District Court
                               Walker County, Texas
                              Trial Court No. 2029848


                           MEMORANDUM OPINION

       Theron G. Owens appeals the trial court’s denial of Owens’s motion for the

appointment of counsel. The Clerk of this Court notified Owens by letter that his appeal

was subject to dismissal because it appeared that no final, appealable judgment or order

had been signed by the trial court. See TEX. R. APP. P. 25.1(b), (d)(2); 26.1. A denial of a

motion for appointment of counsel is not a final, appealable order. Owens was warned

in the same letter that the appeal would be dismissed unless Owens showed grounds for

continuing the appeal. Owens has not shown grounds for continuing the appeal.
       Accordingly, this appeal is dismissed for want of jurisdiction.

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R. APP.

P. 5; TEX. GOV'T CODE §§ 51.207(b); 51.208; § 51.941(a). Under these circumstances, we

suspend the rule and order the Clerk to write off all unpaid filing fees in this case. TEX.

R. APP. P. 2. The write-off of the fees from the accounts receivable of the Court in no way

eliminates or reduces the fees owed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed October 19, 2022
[CV06]




Owens v. Williams                                                                    Page 2